

115 HR 4101 IH: School Milk Nutrition Act of 2017
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4101IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Thompson of Pennsylvania (for himself and Mr. Courtney) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo reverse declining milk consumption in schools.
	
 1.Short titleThis Act may be cited as the School Milk Nutrition Act of 2017. 2.FindingsCongress finds the following:
 (1)The Dietary Guidelines for Americans recommend that most school-age children and adolescents consume three servings of milk or other dairy foods daily, with two-and-a-half servings recommended for students younger than nine years.
 (2)Most Americans, including most children and adolescents, consume on average only about half of the recommended amounts of dairy foods daily.
 (3)Milk is a source of many nutrients essential to health, and is the leading source of nine essential nutrients in the diets of children and adolescents, including three nutrients of public health concern: vitamin D, calcium, and potassium.
 (4)Every eight ounces of low-fat and fat-free milk provides eight grams of protein. (5)Dairy foods are associated with improved bone health, a lower risk of type 2 diabetes, a beneficial or neutral effect on blood pressure, and may help reduce the risk of cardiovascular disease, coronary heart disease, and stroke.
 (6)Throughout the history of school-based Federal meal programs, milk has been offered with each meal. (7)Declines in average daily participation in the National School Lunch Program may result in fewer students consuming milk during the school day.
 (8)Declines in milk consumption in schools may exceed what would be expected from declines in average daily participation in the National School Lunch Program alone.
 (9)It is in the public interest to promote the health of the Nation’s school-age population by encouraging and promoting consumption of milk in schools.
 3.Fluid milkSection 9(a)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(2)) is amended by striking subparagraphs (A) and (B) and inserting the following:
			
 (A)In generalLunches served by schools participating in the school lunch program under this Act— (i)shall offer students a variety of fluid milk, which may include (at the school’s option) low-fat and fat-free milk. Such milk shall be offered with each lunch in amounts consistent with recommendations in the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341);
 (ii)may offer students flavored and unflavored fluid milk (including low-fat flavored milk that contains no more than 150 calories per 8-ounce serving) and lactose-free fluid milk; and
 (iii)shall provide a substitute for fluid milk for students whose disability restricts their diet, on receipt of a written statement from a licensed physician that identifies the disability that restricts the student’s diet and that specifies the substitute for fluid milk.
					(B)Substitutes
 (i)Standards for substitutionA school may substitute for the fluid milk provided under subparagraph (A) a nondairy beverage that is nutritionally equivalent to low-fat and fat-free fluid milk and meets nutritional standards established by the Secretary (which shall, among other requirements to be determined by the Secretary, include fortification of calcium, protein, vitamin A, vitamin D, magnesium, phosphorus, potassium, riboflavin, and vitamin B–12) for students who cannot consume fluid milk because of a medical or other special dietary need other than a disability described in subparagraph (A)(iii).
 (ii)NoticeThe substitutions may be made if the school notifies the State agency that the school is implementing a variation allowed under this subparagraph, and if the substitution is requested by written statement of a medical authority or by a student’s parent or legal guardian that identifies the medical or other special dietary need that restricts the student’s diet, except that the school shall not be required to provide beverages other than beverages the school has identified as acceptable substitutes.
 (iii)Excess expenses borne by school food authorityExpenses incurred in providing substitutions under this subparagraph that are in excess of expenses covered by reimbursements under this Act shall be paid by the school food authority..
 4.Fluid milk and competing beveragesSection 10(b)(1)(C) of the Child Nutrition Act of 1966 (42 U.S.C. 1779(b)(1)(C)) is amended— (1)in clause (i), by striking and at the end;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (iii)provide that containers of all beverages sold in schools have the same maximum volume.. 5.Evaluation of school milk trends (a)StudyThe Secretary of Agriculture (hereafter referred to in this Act as the Secretary) shall carry out a study of recent trends in fluid milk consumption in schools, which shall include—
 (1)consideration of factors that may adversely affect consumption, including student preferences for types of milk, changes in average daily participation in meal programs, the types of milk offered, conditions within the school affecting consumption of milk, and other factors determined to be relevant by the Secretary;
 (2)assessment of each Federal program under which milk is offered in schools; (3)review of scientific studies pertinent to school milk consumption; and
 (4)consultation with school food service professionals, nutritionists, and other scientific experts, proprietary and cooperative fluid milk processors, and national and State research and promotion programs for fluid milk and dairy products.
 (b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress a report that shall—
 (1)include the results of the study required under subsection (a); (2)include recommendations, if any, for actions by the Department of Agriculture, the States, schools, and the private and non-profit sectors to increase milk consumption in schools; and
 (3)take into account the work of school-based nutrition education programs that have been shown to increase average daily participation in the National School Lunch Program, including the Fuel Up to Play 60 program sponsored by the National Dairy Council and the National Football League.
				6.Fluid milk promotion
 (a)Pilot programBeginning not later than one year after the date of the enactment of this Act the Secretary, acting through the Commodity Credit Corporation, shall carry out a pilot program to test and demonstrate effective, affordable, and sustainable strategies by which schools can increase the consumption of fluid milk.
 (b)Program elementsThe pilot program shall— (1)provide grants, as determined by the Secretary, that compensate schools participating in the pilot program for any increased costs resulting from such participation;
 (2)assess the effectiveness of offering milk in a variety of school venues, which may include breakfast in the classroom, enhanced products for a la carte sales, offering products in athletic facilities, and other venues as determined by the Secretary; and
 (3)assess the effectiveness of improved refrigeration, more attractive packaging and merchandising, and additional flavors.
 (c)TerminationThe pilot program shall terminate 4 years after the date of the enactment of this Act. (d)ReportNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit a written report to Congress summarizing the findings and results of the pilot program.
 7.Lactose-free milkThe Secretary shall, to the extent practicable, make available to schools lactose-free milk with an extended shelf life in 8-ounce containers under section 14 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1762a).
 8.Milk choice for women, infants, and childrenNotwithstanding any other provision of law, if available evidence (including relevant reports from the National Academies of Sciences, Engineering, and Medicine) indicates that women and children participating in the Special Supplemental Nutrition Program for Women, Infants, and Children under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) typically consume fewer than the number of daily servings of dairy recommended in the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), the Secretary shall ensure that women have access to reduced fat (2 percent) milk for themselves and their children 24-months old and older in accordance with the amounts prescribed for fluid milk under section 246.10(e)(10) of title 7, Code of Federal Regulations, after presentation of a written request to the Secretary by such participant.
 9.Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to alter the proclamation of the Secretary of Agriculture dated May 1, 2017, and titled USDA Commitment to School Meals.
		